Case 8:20-cv-03425-PWG Document 2 Filed 11/23/20 Page 1 of 9
E-FILED; Saint Mary's Circuit Court
Docket: 10/29/2020 9:55 AM; Submission: 10/29/2020 9:55 AM

IN THE CIRCUIT COURT FOR
ST. MARY’S COUNTY, MARYLAND

ROBIN POE
26954 Cat Creek Road
Mechanicsville, Maryland 20659

Plaintiff,

vs. Case No.
WAL-MART REAL ESTATE BUSINESS TRUST
702 Sw 8st» Street

Bentonville, Arkansas 72716

SERVE ON:

The Corporation Trust Incorporated
2405 York Road

Suite 201

Lutherville Timonium, Maryland 21093

and

WALMART, INC.
701 South Walton Boulevard
Bentonville, Arkansas 72716

SERVE ON:

The Corporation Trust Incorporated
2405 York Road

Suite 201

Lutherville Timonium, Maryland 21093

Defendants.

wee ws ls ws sw ss ws ws es ies ws ss is is ie is es i i es ee a iw ie we es ae

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, Robin Poe, by undersigned counsel, hereby files
this Complaint against Wal-Mart Real Estate Business Trust, and

WalMart, Inc., Defendants herein, and alleges as follows:
Case 8:20-cv-03425-PWG Document 2 Filed 11/23/20 Page 2 of 9

I. JURISDICTION AND VENUE

 

1. Plaintiff invokes the jurisdiction of this Court
pursuant to Md. Code Ann., Cts. and Jud. Proc. Article, § 6-101
et seq.

2. Venue is proper in this Court pursuant to Md. Code
Ann., Cts. & Jud. Proc. Article, §§ 6-201 and 6-202.

3. The amount in controversy herein exceeds the sum of
$75,000.00 exclusive of interest and costs.

II. PARTIES

4. Robin Poe (“Poe”) is a citizen of the State of
Maryland with a residence in St. Mary’s County at 26954 Cat
Creek Road, Mechanicsville, Maryland 20659.

5, Wal-Mart Real Estate Business Trust (“Wal-Mart Real
Estate”) is a Delaware based Corporation with its principal
place of business located at 702 SW 8th Street, Bentonville,
Arkansas 72716. Upon information and belief, Wal-Mart Real
Estate is the owner and/or lessor of the Wal-Mart store located
at the property known as 45485 Miramar Way, California, Maryland
20619.

6. WalMart, Inc. (“WalMart Stores”) is a Delaware based
Corporation with its principal place of business located at 701
South Walton Boulevard, Bentonville, Arkansas 72716. Upon
information and belief, WalMart Stores, Inc. operates many

retail stores throughout Maryland, one of which is located at
Case 8:20-cv-03425-PWG Document 2 Filed 11/23/20 Page 3 of 9

45485 Miramar Way, California, Maryland 20619. Upon information
and belief, WalMart Stores leased the Premises from Wal-Mart
Real Estate.

III. FACTS

 

7. On or about June 23, 2019, Poe was an invitee at the
Walmart Superstore located at 45485 Miramar Way, California,
Maryland 20619. As Poe was walking in the store, she tripped on
a hanger or hangers that had accumulated on the floor causing
her to fall to the ground and sustain profound and painful
injuries to her neck, head, back, and body. Immediately after
her fall, Poe noticed that the hanger or hangers which caused
her to fall had accumulated underneath a display rack containing
women’s clothing. As a result of the injuries sustained, Poe was
forced to incur substantial medical bills. AS of the date of the
filing of this Complaint, Poe is still experiencing periodic
pain and discomfort as result of the injuries she sustained as a
result of her fall on June 23, 2019 and may be in need of future
medical care.

8, At all times prior to her fall, Poe maintained a
proper and vigilant outlook as she walked through the Wal-Mart
store and her actions in no way contributed to her fall. To the
contrary, Poe’S injuries were solely the result of the
unreasonable acts and omissions of Defendants, Wal-Mart Real

Estate and/or WalMart Stores.
Case 8:20-cv-03425-PWG Document 2 Filed 11/23/20 Page 4 of 9

9. Prior to this accident, Wal-Mart Real Estate and/or
WalMart Stores knew or should have known that (1) a hanger or
hangers had accumulated on the floor of the store where Poe
fell; and (2) no adequate warning were posted to alert patrons,
like Poe, of the dangerous condition located on the floor of the
Premises. Notwithstanding said knowledge and notice, Wal-Mart
Real Estate and/or WalMart Stores failed to take reasonable
actions to prevent and/or cure the hazardous conditions which
they knew or should have known could result in injuries to their
customers.

COUNT I
(Negligence - Wal-Mart Real Estate)

10. Plaintiff hereby incorporates by reference the
allegations contained in paragraphs 1-9.

11. Wal-Mart Real Estate, at all times material to this
Complaint, was the owner and or lessor ‘of the Wal-Mart
Superstore located that the property known as 45485 Miramar Way,
California, Maryland 20619. As such, Wal-Mart Real Estate owed a
duty to Poe, and all invitees who were lawfully on the premises,
to properly maintain the walkways on the Premises free from
dangerous accumulation of hangers which could cause injury. Wal-
Mart Real Estate also had a duty to warn Poe, and all other

patrons lawfully entering onto the property, of any defects,
Case 8:20-cv-03425-PWG Document 2 Filed 11/23/20 Page 5 of9

dangers or other hazardous conditions which existed on the
property.

12. On or about June 23, 2019, Wal-Mart Real Estate
breached the duties of care it owed to Poe by failing to (1)
take reasonable actions to ensure that the floors on the
Premises were free from the dangerous accumulation of hangers;
and (2) warn Poe, and other patrons lawfully on the Premises, of
the aforementioned dangerous conditions of which it knew or
should have known existed as of the time of Poe's fall.

13. As a result of Wal-Mart Real Estate’s breaches of the
duties of care owed to Poe, Poe sustained substantial damages.

WHEREFORE, Plaintiff, Robin Poe, prays that the Court enter
judgment in her favor and against Defendant, Wal-Mart Real
Estate Business Trust, for compensatory damages in the amount
exceeding $75,000.00, with the exact amount to be determined at
trial, plus pre-judgment interest, costs, and such other and
further relief as justice may require.

COUNT ITI
(Negligence - Walmart Stores)

14. Plaintiff hereby incorporates by reference the
allegations contained in paragraphs 1-13.

15. Walmart Stores, at all times material to this
Complaint, was the leasee of the Premises and in possession,

custody and control of the property known as 45485 Miramar Way,
Case 8:20-cv-03425-PWG Document 2 Filed 11/23/20 Page 6 of 9

California, Maryland 20619. As such, Walmart Stores owed a duty
to Poe, and all invitees who were lawfully on the premises, to
properly maintain the walkways on the Premises free from
dangerous accumulation of hangers which could cause injury.
Walmart Stores also had a duty to warn Poe, and all other
patrons lawfully entering onto the property, of any defects,
dangers or other hazardous conditions which existed on the
property.

16. On or about June 23, 2019, Walmart Stores breached the
duties of care it owed to Poe by failing to (1) take reasonable
actions to ensure that the floors on the Premises were free from
the dangerous accumulation of hangers; and (2) warn Poe, and
other patrons lawfully on the Premises, of the aforementioned
dangerous conditions of which it knew or should have known
existed as of the time of Poe’s fall.

17. As a result of Walmart Stores’ breaches of the duties
of care owed to Poe, Poe sustained substantial damages.

WHEREFORE, Plaintiff, Robin Poe, prays that the Court enter
judgment in her favor and against Defendant, Walmart Stores,
Ine «» for compensatory damages in the amount exceeding
$75,000.00, with the exact amount to be determined at trial,
plus pre-judgment interest, costs, and such other and further

relief as justice may require.
Case 8:20-cv-03425-PWG Document 2 Filed 11/23/20 Page 7 of 9

COUNT III
(Negligence - All Defendants)

18. Plaintiff hereby incorporates’ by reference the
allegations contained in paragraphs 1-17.

19. Walmart Stores, the entity responsible for the
Maintenance and upkeep of the property known as Wal-Mart
Superstore located at 45485 Miramar Way, California, Maryland
20619, at all times relevant to this Complaint was acting as the
agent and/or servant of Wal-Mart Real Estate, subject to the
direction of Wal-Mart Real Estate and for the financial benefit
of Wal-Mart Real Estate. As such, Walmart Stores and Wal-Mart
Real Estate owed a duty to Poe, and all invitees who were
lawfully on the premises, to properly maintain the walkways on
the Premises free from dangerous accumulation of hangers which
could cause injury. Walmart Stores and Wal-Mart Real Estate also
had a duty to warn Poe, and all other patrons lawfully entering
onto the property, of any defects, dangers or other hazardous
conditions which existed on the property.

20. On or about June 23, 2019, Wal-Mart Real Estate, by
and through the acts and omissions of its agent, servant, and/or
employee, Walmart Stores, breached the duties of care they owed
to Poe by failing to (1) take reasonable actions to ensure that
the floors on the Premises were free from the dangerous

accumulation of hangers; and (2) warn Poe, and other patrons
Case 8:20-cv-03425-PWG Document 2 Filed 11/23/20 Page 8 of 9

ad

lawfully on the Premises, of the aforementioned dangerous
conditions of which it knew or should have known existed as of
the time of Poe’s fall.

21. As a result of Walmart Stores’ and Wal-Mart Real
Estate’s breaches of the duties of care owed to Poe, Poe
sustained substantial damages.

WHEREFORE, Plaintiff, Robin Poe, prays that the Court enter
judgment in her favor and against Defendants, Walmart Stores,
Inc. and Wal-Mart Real Estate Business Trust, jointly and
severally, for compensatory damages in the amount exceeding
$75,000.00, with the exact amount to be determined at trial,
plus pre-judgment interest, costs, and such other and further
relief as justice may require.

Respectfully submitted,

a

Thomas C. Costello, #9412430142
Matthew T. Holley, #1306190131
tcc@costellolawgroup.com
mth@costellolawgroup.com
Costello Law Group

409 Washington Avenue, Suite 410
Towson, Maryland 21204

(410) 832-8800

Attorneys for Plaintiff,
Robin Poe
Case 8:20-cv-03425-PWG Document 2 Filed 11/23/20 Page 9 of 9

JURY TRIAL DEMANDED

 

Plaintiff hereby demands and request that all claims,

actions and causes of action set forth herein be tried before a

jury.

OO

Matthew T. Holley

 

CERTIFICATE IN COMPLIANCE WITH RULE 20-201(F)

 

I certify that this submission does not contain any

restricted information as defined by Maryland Rule 20-101(s).

Ok

Matthew T. Holley
